Name: Council Directive 90/544/EEC of 9 October 1990 on the frequency bands designated for the coordinated introduction of pan-European land-based public radio paging in the Community
 Type: Directive
 Subject Matter: communications;  European Union law;  European construction
 Date Published: 1990-11-09

 Avis juridique important|31990L0544Council Directive 90/544/EEC of 9 October 1990 on the frequency bands designated for the coordinated introduction of pan-European land-based public radio paging in the Community Official Journal L 310 , 09/11/1990 P. 0028 - 0029 Finnish special edition: Chapter 13 Volume 19 P. 0253 Swedish special edition: Chapter 13 Volume 19 P. 0253 COUNCIL DIRECTIVE of 9 October 1990 on the frequency bands designated for the coordinated introduction of pan-European land-based public radio paging in the Community (90/544/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, by Recommendation 84/549/EEC (4), the Council calls for the introduction of services on the basis of a common harmonized approach in the field of telecommunications; Whereas the resources offered by modern telecommunications networks should be utilized to the full for the economic development of the Community; Whereas radio paging services depend on the allocation and availability of appropriate frequencies in order to transmit and receive between fixed-base stations and radio paging receivers respectively; Whereas the frequencies and land-based public radio paging systems currently in use in the Community vary widely and do not allow all users on the move to reap the benefits of European-wide services and European-wide-markets; Whereas the introduction of the more advanced radio paging system codenamed European Radio Messaging System (Ermes) being specified by the European Telecommunications Standards Institute (ETSI) will provide a unique opportunity of establishing a truly pan-European radio paging service; Whereas the European Conference of Postal and Telecommunications Administrations (CEPT) has identified the unpaired frequency band 169,4-169,8 MHz as the most suitable band for public radio paging; whereas that choice is in accordance with the provisions of the International Telecommunications Union (ITU) Radio Regulations; Whereas CEPT Recommendation T/R 25-07 on the coordination of frequencies for the European Radio Messaging System has designated the European channels for the ERMES system; Whereas parts of the frequency band are being used or are intended for use by certain Member States for other radio services; Whereas the progressive availability of the requisite part of the frequency band set out above will be indispensable for the establishment of a truly pan-European radio paging service; Whereas some flexibility will be needed in order to take account of different frequency requirements in different Member States; whereas it will be necessary to ensure that such flexibility does not slow down the expansion of a pan-European system; Whereas coordination procedures will have to be established between neighbouring countries as required; Whereas the implementation of Council Recommendation 90/543/EEC of 9 October 1990 on the coordinated introduction of pan-European land-based public radio paging in the Community (5) will ensure the start of a pan-European system by 31 December 1992 at the latest; Whereas on the basis of present technological and market trends, it appears realistic to envisage the designation of the 169,4 - 169,8 MHz frequency band as the band from which frequencies are selected in accordance with commercial requirements for the implementation and expansion of a pan-European radio paging system; Whereas Council Directive 86/361/EEC of 24 July 1986 on the initial stage of the mutual recognition of type approval for telecommunications terminal equipment (6) will allow the rapid establishment of common conformity specifications for the pan-European land-based public radio paging system; Whereas the report on public mobile communication drawn up by the Analysis and Forecasting Group (GAP) for the Senior Officials Group for Telecommunications (SOG-T) strongly recommends that telecommunications administrations reach an agreement to use the same radio frequencies for radio paging; Whereas favourable opinions on this report have been delivered by the telecommunications administrations, by CEPT and by telecommunications equipment manufacturers in the Member States; Whereas radio paging is a particularly spectrum-efficient communications method for alerting and/or sending messages to users on the move, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive, 'pan-European land-based public radio paging service shall mean a public radio paging service based on a terrestrial infrastructure in the Member States in accordance with a common specification which allows persons wishing to do so to send and/or to receive alert and/or numeric or alphanumeric messages anywhere within the coverage of the service in the Community. Article 2 1. Member States shall, in accordance with CEPT Recommendation T/R 25-07 designate in the 169,4 to 169,8 MHz waveband four channels which shall have priority and be protected, and preferably be: - 169,6 MHz, - 169,65 MHz, - 169,7 MHz, - 169,75 MHz, for the pan-European land-based public radio paging service by 31 December 1992 at the latest. 2. Member States shall ensure that plans are prepared as quickly as possible to enable the pan-European public radio paging service to occupy the whole of the band 169,4 to 169,8 MHz according to commercial demand. Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than 18 October 1991. They shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field governed by this Directive. Article 4 The Commission shall report to the Council on the implementation of this Directive not later than the end of 1996. Article 5 This Directive is addressed to the Member States. Done at Luxembourg, 9 October 1990. For the Council The President P. ROMITA